Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer 
The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/527,735 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiners statement of reasons for allowance:
	With respect to claim 1, the present invention contains allowable subject matter over the prior art of record because the prior art does not show the claimed cutting system which includes wherein the historical cut quality relates to measures of the success of cuts made to the at least one previous package, and wherein the cut quality relates to a measure of the success of cuts made to the package;.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 1, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 7720567 B2 DOKE (hereinafter “DOKE”)
US 9926094 B2  DUGAT (hereinafter “DUGAT”)
US 20180042176 A1 OBROPTA (hereinafter “OBROPTA”)
wherein the historical cut quality relates to measures of the success of cuts made to the at least one previous package, and wherein the cut quality relates to a measure of the success of cuts made to the package  as recited in Claim 1.
          The closest prior art references of record are US 7720567 B2 DOKE (US DOKE), US 9926094 B2 DUGAT (US DUGAT), and US 20180042176 A1 OBROPTA (US OBROPTA).  While DOKE does disclose, except where struck through, A cutting system (abstract, col.1 lies 5-7 teaches opening boxes or other containers) and further discloses a cutting device (col 1 lines 26-52; col. 3 lines 16-67 teach an automated box opening apparatus 10 with a cutting head 100), including: (col. 4, lines 13-20 teaches a conveyor 20 moves a box into apparatus 10 to a cutting position relative to the robot 80 which is analogous to a focal point for cutting), one or more imaging devices configured to image a sealing element of a package after the package passes the optical radiation source (imaging system 370 is taught as an X-Ray scanner in column 12 lines 22 to 32 or other device known in the art and the image can be used to derive a cutting pattern or profile for the cutting head 344 that takes the location of the box’s contents into consideration), one or more environmental sensors (column 11 lines 37-57 teaches detector 342 being a sniffer to detect explosives or biological agents and the apparatus 300 can use one or more of these sniffer detectors 342 for a given implementation), and a variable-speed cut conveyor (conveyor system 20) to convey the package through the cutting device and past the optical radiation source (column 3 lines 13-27 teaches the automated box opening apparatus 10 including ; a height dimensioner to detect height data related to a vertical dimension of the package (column 5 lines 32 to 42 teach a second laser sensor 56 is mounted above the conveyor 20 and is used to determine a second dimension (e.g., height)); and a computing system including a memory and one or more processors and being communicatively coupled to the cutting device (column 1 lines 29 to 52; column 3 lines 35 to 67 teach controller 40 controls the operation of the apparatus 10 by controlling the operation of the conveyor system 20, the programmable motion device 80, and other components, it is also taught that the controller 40 is preferably an industrial computer and it is taught that the controller 40 preferably includes a processor, RAM, a hard drive, a monitor, keyboard, mouse, speakers and a conventional operation system), the computing system configured to execute instructions to: receive height data related to the vertical dimension of the package from the height dimensioner (column 4 lines 50 to 60 teaches the sensors (discussed below) and the controller 40 are used to measure the dimensions of boxes and are capable of determining one or more dimensions of the boxes in the apparatus 10; column 5 lines 32 to 42 teach a second laser sensor 56 is mounted above the conveyor 20 and is used to determine a second dimension (e.g., height), retrieve historical cut quality for at least one previous package from the memory (column 5 lines 59 to 67 and column 6 lines 1 to 5 teaches the controller 40 transforms a prescribed or programmed cut pattern to the dimensions of the box and converts the data into coordinate offsets and also teaches that it is possible to have a unique cut pattern for every box processed with apparatus 10 based on a stored cut pattern and , receive environmental measurement data from the one or more environmental sensors (column 11 lines 37 to 57 teach detector 342 is coupled to the controller 340, which controls and monitors the detector 342, therefore, the controller receives environmental measurement data from detector 342 which is a sniffer to detect explosive or biological agents), (column 4 lines 13 to 20 teaches the conveyor 20 moves a box into the apparatus 10 to a cutting position relative to the robot 80. The controller 40 actuates the stopping rail 60 to stop movement of the box in the direction of the conveyor 20. The controller 40 actuates the positioning rail 70, which moves the box against the rail 22 of the conveyor 20. Thus, the box is held in the cutting position relative to the robot 80 which is analogous to aligning the package to a focal point), , DOKE does not disclose an optical radiation source that focuses at a focal point, nor adjust a speed of the variable-speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data, nor apply radiation from the optical radiation source to cut the sealing element, after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory.  While DUGAT does teach an optical radiation source (column 1 lines 41 to 60 teach a photonic energy beam source) that focuses at a focal point (column 1 lines 41 to 60 teach wherein the photonic energy beam source emits an energy beam directed at the process location, and wherein the energy beam contacts and cuts the surface material in the process location, therefore, the process location of DUGAT is analogous to a focal point), adjust a speed of the variable-speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data (column 8 lines 51 to 58 teach Encoder tracking software often provides for a cutting operation while the box is moving on the conveyor. The software, in general, accounts for motion of the box on the conveyors and maintains the correct linear velocities in all vectors for correct cut penetrations. Often, set-up controls permit changes in the beam power and cut speed to provide the best and most reliable cutting results, wherein cut penetrations and cutting results are analogous to cut quality), apply radiation from the optical radiation source to cut the sealing element (column 1 lines 41 to 60 teach (c) a cutting zone comprising a photonic energy beam source, wherein the photonic energy beam source emits an energy beam directed at the process location, and wherein the energy beam contacts and cuts the surface material in the process location, which is analogous to using a laser or optical radiation source to cut a sealing element, also known as the processing location of DUGAT), , DUGAT does not teach after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory.  Similarly, while the reference of OBROPTA teaches after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory (par. 68 teaches in imaging sensor or sensors within sensor package 211b may be used to image the flow of the harvested specialty crops 207 in order to measure the size and/or quality of individual crops which can be applied to DOKE for the purposes of determining cut quality; par. 104 and par. 119 teach the server 116 may be configured to output any of the calculated geometric or quality information to a memory, a user, or any suitable destination. In some embodiments, the server 116 may be configured to store the yield and quality information in a database for later recall and analysis by a user which could be applied to DOKE for the purposes of storing cut quality data), OBROPTA does not teach wherein the historical cut quality relates to measures of the success of cuts made to the at least one previous package, and wherein the cut quality relates to a measure of the success of cuts made to the package.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having wherein the historical cut quality relates to measures of the success of cuts made to the at least one previous package, and wherein the cut quality relates to a measure of the success of cuts made to the package, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

	With respect to claim 10, the present invention contains allowable subject matter over the prior art of record because the prior art does not show the claimed cutting system which includes wherein the historical cut quality relates to measures of the success of cuts made to the at least one previous package, and wherein the cut quality relates to a measure of the success of cuts made to the package;.

	The closest prior art of record is discussed hereafter:
US 7720567 B2 DOKE (hereinafter “DOKE”)
US 9926094 B2  DUGAT (hereinafter “DUGAT”)
US 20180042176 A1 OBROPTA (hereinafter “OBROPTA”)
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising wherein the historical cut quality relates to measures of the success of cuts made to the at least one previous package, and wherein the cut quality relates to a measure of the success of cuts made to the package  as recited in Claim 10.
          The closest prior art references of record are US 7720567 B2 DOKE (US DOKE), US 9926094 B2 DUGAT (US DUGAT), and US 20180042176 A1 OBROPTA (US OBROPTA).  While DOKE does disclose, except where struck through, A method of cutting (abstract, col.1 lies 5-7 teaches opening boxes or other containers) and further discloses receiving height data related to a vertical dimension of a package from a height dimensioner (column 5 lines 32 to 42 teach a second laser sensor 56 is mounted above the conveyor 20 and is used to determine a second dimension (e.g., height)); retrieving historical cut quality for at least one previous package from a memory (column 5 lines 59 to 67 and column 6 lines 1 to 5 teaches the controller 40 transforms a prescribed or programmed cut pattern to the dimensions of the box and converts the data into coordinate offsets and also  of a computing system including one or more processors and communicatively coupled to a cutting device (column 1 lines 29 to 52; column 3 lines 35 to 67 teach controller 40 controls the operation of the apparatus 10 by controlling the operation of the conveyor system 20, the programmable motion device 80, and other components, it is also taught that the controller 40 is preferably an industrial computer and it is taught that the controller 40 preferably includes a processor, RAM, a hard drive, a monitor, keyboard, mouse, speakers and a conventional operation system), (col. 4, lines 13-20 teaches a conveyor 20 moves a box into apparatus 10 to a cutting position relative to the robot 80 which is analogous to a focal point for cutting), and a variable-speed cut conveyor (conveyor system 20) to convey the package through the cutting device (column 3 lines 13-27 teaches the automated box opening apparatus 10 including conveyor system 20 for automatically opening boxes of replenishment stock in order picking operations therefore meaning that the conveyor system 20 is used to move or convey a package through the cutting operation, it does this in three stages with a stopping stage wherein the package is cut, therefore, the three stages have different speeds); receiving environmental measurement data from one or more environmental sensors of the cutting device (column 11 lines 37 to 57 teach detector 342 is coupled to the controller 340, which controls and monitors the detector 342, therefore, the controller receives environmental measurement data from ; (column 4 lines 13 to 20 teaches the conveyor 20 moves a box into the apparatus 10 to a cutting position relative to the robot 80. The controller 40 actuates the stopping rail 60 to stop movement of the box in the direction of the conveyor 20. The controller 40 actuates the positioning rail 70, which moves the box against the rail 22 of the conveyor 20. Thus, the box is held in the cutting position relative to the robot 80 which is analogous to aligning the package to a focal point); , DOKE does not disclose the cutting device including an optical radiation source that focuses at a focal point, nor adjusting a speed of the variable speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data, nor applying radiation from the optical radiation source to cut the sealing element; after the package passes the optical radiation source, determining a cut quality for the package based on image data from one or more imaging devices configured to image the sealing element of the package; and storing the cut quality for the package in the memory.  While DUGAT does teach, except where strikethrough, the cutting device including an optical radiation source (column 1 lines 41 to 60 teach a photonic energy beam source) that focuses at a focal point (column 1 lines 41 to 60 teach wherein the photonic energy beam source emits an energy beam directed at the , adjusting a speed of the variable-speed cut conveyor based upon the height data, the historical cut quality, or the environmental measurement data (column 8 lines 51 to 58 teach Encoder tracking software often provides for a cutting operation while the box is moving on the conveyor. The software, in general, accounts for motion of the box on the conveyors and maintains the correct linear velocities in all vectors for correct cut penetrations. Often, set-up controls permit changes in the beam power and cut speed to provide the best and most reliable cutting results, wherein cut penetrations and cutting results are analogous to cut quality), applying radiation from the optical radiation source to cut the sealing element (column 1 lines 41 to 60 teach (c) a cutting zone comprising a photonic energy beam source, wherein the photonic energy beam source emits an energy beam directed at the process location, and wherein the energy beam contacts and cuts the surface material in the process location, which is analogous to using a laser or optical radiation source to cut a sealing element, also known as the processing location of DUGAT), , DUGAT does not teach after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory.  Similarly, while the reference of OBROPTA teaches after the package passes the optical radiation source, determine a cut quality for the package based on image data from the one or more imaging devices, and store the cut quality for the package in the memory (par. 68 teaches in imaging sensor or sensors within 211b may be used to image the flow of the harvested specialty crops 207 in order to measure the size and/or quality of individual crops which can be applied to DOKE for the purposes of determining cut quality; par. 104 and par. 119 teach the server 116 may be configured to output any of the calculated geometric or quality information to a memory, a user, or any suitable destination. In some embodiments, the server 116 may be configured to store the yield and quality information in a database for later recall and analysis by a user which could be applied to DOKE for the purposes of storing cut quality data), OBROPTA does not teach wherein the historical cut quality relates to measures of the success of cuts made to the at least one previous package, and wherein the cut quality relates to a measure of the success of cuts made to the package.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 10, and since the prior art of record does not teach and render obvious of having wherein the historical cut quality relates to measures of the success of cuts made to the at least one previous package, and wherein the cut quality relates to a measure of the success of cuts made to the package, thus claim 10 reads over the prior art of record and is considered to have allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761  

/JOEL M ATTEY/Primary Examiner, Art Unit 3763